Filing Date: 10/25/2019
Claimed Foreign Priority Date: none
Applicants: Clampitt et al.
Examiner: Younes Boulghassoul 

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-4 considered unpatentable for the reasons indicated below:
- newly discovered references to Tsukuda et al. (US2018/0295715), Lee et al. (US2018/0068794), and Ritter et al. (US2007/0096254).

The Examiner’s Amendment of 02/22/2022, cancelling claims 11-22 non-elected without traverse, is therefore withdrawn.

Acknowledgment


The Amendment filed on 11/12/2021, responding to the Office action mailed on 08/12/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-22

, with claims 11-22 standing withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable .

Response to Amendment
Applicant’s amendments to the Drawings and the Claims have overcome the objections to Drawings and Claims previously set forth in the Non-Final Office action mailed on 08/12/2021. Accordingly, all previous objections are withdrawn.
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 previously set forth in the same Office action. Accordingly, all previous claim rejections are also withdrawn. However, the indicated allowability of claims 1-4 is withdrawn in view of newly discovered references. Rejections based on the newly cited references follow.

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.









Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukuda et al. (US2018/0295715).

Regarding Claim 1, Tsukuda (see, e.g., Figs. 3, 5 and 7, and Par. [0062],[0068]-[0069]) shows all aspects of the instant invention including an apparatus (e.g., an electronic device EDV1 having a capacitor 30) comprising:
- a first conductive contact (e.g., connection 14a)
- a second conductive contact (e.g., connection 14v)
- levels of conductive materials stacked over one another and located over the first and second conductive contacts (e.g., conductor plates 34)
- levels of dielectric materials (e.g., insulating/dielectric layers 33) interleaved with the levels of the conductive materials, the levels of conductive materials and the levels of dielectric materials forming a stack of materials (e.g., main body 32 of a plurality of conductor plates 34 each stacked via an insulating/dielectric layer 33)
- a first conductive structure (e.g., electrode 31a) located on a first side of the stack of materials and contacting the first conductive contact (e.g., 14a) and a first level of conductive material of the levels of conductive materials (e.g., topmost conductor plate 34)
- a second conductive structure (e.g., electrode 31v) located on a second side of the stack of materials and contacting the second conductive contact (e.g., 14v) and a second level of conductive material of the levels of conductive materials (e.g., lowermost conductor plate 34)









Regarding Claim 2, Tsukuda (see, e.g., Figs. 3 and 6) shows:
e.g., electrode 61a) located under the first conductive contact (e.g., 14a) and contacting the first conductive contact (e.g., through wiring 12a)
- a second conductive pillar (e.g., electrode 61v) located under the second conductive contact (e.g., 14v) and contacting the second conductive contact (e.g., through wiring 12v)
Regarding Claim 3, Tsukuda (see, e.g., Fig. 7) shows that one conductive material of the levels of conductive materials (e.g., any conductor plate 34 other than the topmost and lowermost ones) is between the first level of conductive material and the second level of conductive materials.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US2018/0068794).

Regarding Claim 1, Lee (see, e.g., Fig. 8 and Par. [0048]-[0050]) shows all aspects of the instant invention including an apparatus (e.g., capacitor component 200  comprising a plurality of stacked unit laminates 210A-C) comprising:
- a first conductive contact (e.g., left pad portion 231 of unit laminate 210B)
- a second conductive contact (e.g., right pad portion 231 of unit laminate 210B)
- levels of conductive materials stacked over one another and located over the first and second conductive contacts (e.g., alternating internal electrodes 211 and 212)
- levels of dielectric materials interleaved with the levels of the conductive materials (e.g., body 201 formed of a plurality of stacked dielectric layers), the levels of conductive materials and the levels of dielectric materials forming a stack of materials
e.g., connection electrode 221 of 210B) located on a first side of the stack of materials and contacting the first conductive contact (e.g., left 231 of 210B) and a first level of conductive material of the levels of conductive materials (e.g., topmost 211 of 210B)
- a second conductive structure (e.g., connection electrode 222 of 210B) located on a second side of the stack of materials and contacting the second conductive contact (e.g., right 231 of 210B) and a second level of conductive material of the levels of conductive materials (e.g., lowermost 212 of 210B)
Regarding Claim 2, Lee (see, e.g., Fig. 8) shows:
- a first conductive pillar (e.g., connection electrode 221 of 210A) located under the first conductive contact (e.g., left 231 of 210B) and contacting the first conductive contact
- a second conductive pillar (e.g., connection electrode 222 of 210A) located under the second conductive contact (e.g., right 231 of 210B) and contacting the second conductive contact 
Regarding Claim 3, Lee (see, e.g., Fig. 8) shows that one conductive material of the levels of conductive materials (e.g., any 211 or 212 of 210B other than the topmost 211 and lowermost 212) is between the first level of conductive material and the second level of conductive materials.









Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritter et al. (US2007/0096254).

















Regarding Claim 1, Ritter (see, e.g., Fig. 4 Par. [0091]) shows all aspects of the instant invention including an apparatus (e.g., surface mounted capacitor 42 on circuit board 22) comprising:
- a first conductive contact (e.g., left solder pad 20')
- a second conductive contact (e.g., right solder pad 20')
- levels of conductive materials stacked over one another and located over the first and second conductive contacts (e.g., alternating first electrodes 12 and second electrodes 14)
- levels of dielectric materials (e.g., plurality of dielectric layers 16) interleaved with the levels of the conductive materials, the levels of conductive materials and the levels of dielectric materials forming a stack of materials
- a first conductive structure (e.g., left termination 18') located on a first side of the stack of materials and contacting the first conductive contact (e.g., left 20') and a first level of conductive material of the levels of conductive materials (e.g., topmost electrode 12)
- a second conductive structure (e.g., right termination 18') located on a second side of the stack of materials and contacting the second conductive contact (e.g., right 20') and a second level of conductive material of the levels of conductive materials (e.g., lowermost electrode 14)


Regarding Claim 2, Ritter (see, e.g., Fig. 4) shows:
- a first conductive pillar (e.g., left via 24') located under the first conductive contact (e.g., left 20') and contacting the first conductive contact
- a second conductive pillar (e.g., right via 24') located under the second conductive contact (e.g., right 20'
Regarding Claim 3, Ritter (see, e.g., Fig. 4) shows that one conductive material of the levels of conductive materials (e.g., any 12 or 14  other than the topmost 12 and lowermost 14) is between the first level of conductive material and the second level of conductive materials.
Regarding Claim 4, Ritter (see, e.g., Figs. 13-19) shows that terminations are formed along the device periphery to contacting first and second electrodes, and can have several different configurations. In particular (see, e.g., Figs. 18A-C and Par. [0125]), the terminations can be arranged in a plurality of segmented positive (+) terminations 172a and negative (-) terminations 172b formed on the device periphery, wherein a positive termination 172a at one side of the device contacts first electrodes 164a at a tab portion 170a, and a negative termination 172b at an opposite side of the device contacts second electrodes 164b at a tab portion 170b. Accordingly, Ritter shows that:
- the first level of conductive material (e.g., 164a) includes a first protrusion portion (e.g., 170a)
- the second level of conductive material (e.g., 164b) includes a second protrusion portion (e.g., 170b)
- the first conductive structure (e.g., 172a) contacts the first level of conductive material at the first protrusion portion
- the second conductive structure (e.g., 170b) contacts the second level of conductive material at the second protrusion portion.


Allowable Subject Matter




















Claims 7-10 are allowable.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 
Regarding claim 7, the prior art of record fails to disclose or suggest an apparatus comprising data lines stacked over one another in different levels of the apparatus forming a stack of data lines; wherein the conductive lines include a first conductive structure located on a first side of the stack of data lines and coupled to a first data line of the data lines and a first memory cell string of the memory cell strings, and a second conductive structure located on a second side of the stack of data lines and coupled to a second data line of the data lines and a second memory cell string of the memory cell strings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814